DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
In response to the court's Order, dated June 18, 2009, the case management conference held September, 15, 2009, and Plaintiff's subsequent communication dated October 2, 2009, which was addressed to Defendant's representative, Jared Houser, Defendant filed its Status Report on October 21, 2009. Defendant concluded that Plaintiff's "election to file using MFS [married filing separately] has precluded her from the credits in dispute; it appears that original dispute surrounding this case has been resolved. Accordingly, if Plaintiff wishes to withdraw her appeal, we have no objection." (Def's Status Report at 2, Oct 21, 2009.)
A member of the court's operations team telephoned Plaintiff on October 26, 2009, and again on November 6, 2009, requesting that Plaintiff respond in writing to Defendant's Status Report.
On November 20, 2009, the court issued a Journal Entry, stating that "[i]f Plaintiff fail[ed] to file a written response to Defendant's written Status Report, filed October 21, 2009, Plaintiff's appeal [would] be dismissed for lack of prosecution." The court allowed Plaintiff *Page 2 
until December 3, 2009, to file her response. The court has had no further communication from Plaintiff. The court finds that this matter should be dismissed for lack of prosecution. Now therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of December 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onDecember 18, 2009. The Court filed and entered this document on December18, 2009. *Page 1